UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 7, 2013 MercadoLibre, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33647 98-0212790 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Arias 3751, 7th Floor, Buenos Aires, Argentina C1430CRG (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 011-54-11-4640-8000 Arias 3751, 7th Floor, Buenos Aires, Argentina (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On May 7, 2013 MercadoLibre, Inc. (the “Company”) announced that its Board of Directors declared a quarterly cash dividend of $0.143 per share, payable to holders of the Company's common stock. This quarterly cash dividend will be paid on July 15, 2013 to stockholders of record as of the close of business on June 28, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MercadoLibre, Inc. (Registrant) May 7, 2013 /s/ PEDRO ARNT (Date) PEDRO ARNT Chief Financial Officer
